DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claims 11, 13, & 14 are objected to because of the following informalities:  It appears claim 11 is intended to depend from independent claim 10, however currently depends from claim 9, which is dependent upon claim 1, as such the limitations of claims 11-14 include various redundant limitations to those recited in claims 1, 2, & 9 based on the current dependency of claim 11 upon claim 9, and claims 13 & 14 which depend from claim 11.  Accordingly, based on the assumption of a typographical error claim 11 is being treated as depending from independent claim 1, however, appropriate correction is required in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the dealer hand position” at lines 10 & 11, which lack antecedent basis, as the preceding limitations define “a placement area for dealer hand playing cards” but make no reference to such an area being defined as a “dealer hand position”.
	Claim 1 initially recites “providing random playing cards…” and in the following limitation recites “providing exactly 2, 3 or 4 random playing cards from the set…”, such that in the first limitation with respect to the set of playing cards defined in the preamble, it is unclear if the “random playing cards” in 
	Moreover, the first two limitations of claim 1 are unclear if there are two different steps of providing cards in this method or if the first step is merely indicating that cards will be provided and the second step is defining the specificity of those cards, i.e. initially “providing random playing cards” to the two placement areas for the player and the dealer, and then “providing exactly 2, 3, or 4 random playing cards from the set” and :dealing 2+3, 3+3 or 4+3 playing cards” is unclear if the latter recitations are specificity of the previously limitation’s recitation of providing random playing cards, or if this is a second card distribution process with different cards. The entirety of the first two limitations appears vague and includes inconsistency with respect to antecedent basis. In addition to the examples above, the last line of the second limitation includes “dealing 2+3….playing cards” without referencing “the set” resulting in more clarity issues.
	Claim 1 recites “the player hand position” at lines 11-12, which lacks antecedent basis.
	Claim 1 recites “the player hand position” at line 12.
	Claim 1 recites “the final player hand and the final dealer hand” at lines 13-14, which lacks antecedent basis.  Moreover, in the limitations of lines 8-16, the use of position and hand appears to be recited interchangeably and without consistency to provide clarity to the invention as claimed.
	Claims 7 & 15 are rejected for at least the same reasons based on these claims reciting substantially the same steps.
	Claims 2 & 13 appear to recite limitations equivalent to limitations already recited in their respective base claims, that is, providing exactly 2 cards to the player and exactly five cards to the dealer appears to be already recited in the respective base claims within the limitation of providing exactly 2, 3 or 4 cards to the player and 2+3 (five), 3+3 (six) or 4+3 (seven) cards to the dealer, respectively (i.e. if 2 cards are provided to the player, then 5 cards are dealt to the dealer), as such it is unclear if these limitations are reciting redundant subject matter or if these limitations are intended to recite a different process of providing cards. 
	Claim 7 recites “the specific virtual area” which lacks antecedent basis.
	Claim 8 recites “the specific virtual area” which lacks antecedent basis.
	Claim 11 is unclear if the claim is attempting to define the client device recited claim 10 from which claim 11 depends. Claim 10 defines the method as “for a gaming event” and claim 11 appears to redefine the method as “executed as a wagering event” on an electronic gaming machine having a plurality 
	Claim 12 recites “establishing credit value in the processor with memory” which is unclear, and also recites “the stored value” which lacks antecedent basis.  Additionally, claim 12 recites “the competitive event” which lacks antecedent basis.
 	Claim 15 recites “the gaming APP” which lacks antecedent basis, i.e. for consistency, the limitation should recite “the gaming event APP”.
	Claim 15 recites multiple “and” clauses at the end of limitations that provide a lack of clarity as to where the claim intended to end.
	Claim 15 recites “the hand-held communication device” in a number of instances which lack antecedent basis, as the first line of the claim recites “a handheld telecommunication device” and each reference to this thereafter appears to use “communication” in place of “telecommunication”.
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are methods, which is one of the eligible statutory classes of invention.


Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
The independent claims recite:
Claim 1. A method of executing a competitive event based on poker ranks in a set of playing cards comprising thirteen ranks and four distinct suits for each rank comprising: 
providing random playing cards to a specific area defined as a placement area for dealer hand playing cards and providing random playing cards to a specific area defined as a placement area for player hand playing cards; 
providing exactly 2, 3 or 4 random playing cards from the set to the placement area for player hand playing cards and dealing 2+3, 3+3 or 4+3 playing cards, respectively to the dealer hand position; 
moving one of the random playing cards in the dealer hand position to the player hand position to form a final player hand and a final dealer hand position; and 
comparing the respective poker ranks of the final player hand and the final dealer hand according to 3-card poker, 4-card poker and 5-card poker, respectively to determine a winning, losing or tying outcome between the final player hand and the final dealer hand.
Claim 10. A method of performing a gaming event on virtual playing card symbols displayed on a display screen, wherein the gaming event: 
c) is effectuated by a plurality of programmatic instructions stored in a non-volatile memory, either remote or local to a client device and server, and 
d) is executed by processors at the client devices or servers after input by a player into a player input device in communication with the non-volatile memory, 
said method comprising the steps of: 
providing random virtual playing cards to a specific area on the display screen defined as a placement area for a virtual dealer hand playing cards and providing random virtual playing cards to a second specific area on the display screen defined as a placement area for a player hand virtual playing cards; 
providing exactly 2, 3 or 4 random virtual playing cards from a virtual set comprising fifty-two playing cards having thirteen ranks and four suits for each rank to the placement area for the player hand virtual playing cards and dealing 2+3, 3+3 or 4+3 virtual playing cards, respectively, to the dealer virtual hand position; 
moving one of the random virtual playing cards in the virtual dealer hand position to the player virtual hand position to form a final player virtual hand and a final virtual dealer hand position; and 
comparing the respective poker ranks of the final player virtual hand and the final virtual dealer hand according to ranking of only one of 3-card poker, 4-card poker and 5-card poker, respectively to determine a winning, losing or tying outcome between the final player virtual hand and the final virtual dealer hand.
Claim 15. A method of operating an Application (APP) on a hand-held telecommunication device with a processor, player input controls and video display therein, the method comprising: 
connecting an APP operating device in the hand-held communication device through a wireless connection to an APP output device; 
transmitting programmatic gaming instructions of a gaming event APP from the APP operating device to the hand-held communication device to be stored in non-volatile memory, the hand-held communication device downloading the gaming APP for access by the processor, 
wherein the gaming event:
a) is effectuated by a plurality of programmatic instructions stored in the non-volatile memory in communication with the processor, and 
b) is executed by the processor in the hand-held device by player input through the player input device in communication with the non-volatile memory, 
said method comprising the steps of: 
c) the processor executing the downloaded gaming event APP downloaded; 
the processor providing a database of a virtual standard 52-card deck of playing cards and: 
providing subsets of the random virtual playing cards to a specific area on a display screen defined as a placement area for dealer hand playing cards and 
providing random playing cards to a specific area on a display screen defined as a placement area for player hand virtual playing cards; 
providing exactly 2, 3 or 4 random virtual playing cards from the virtual deck to the virtual placement area for player hand virtual playing cards and dealing 2+3, 3+3 or 4+3 virtual playing cards, respectively to the dealer hand virtual position; 
moving one of the random virtual playing cards in the dealer virtual hand position to the player virtual hand position to form a final virtual player hand and a final dealer virtual hand; and 
comparing the respective poker ranks of the final virtual player hand and the final dealer virtual hand according to 3-card poker, 4-card poker and 5-card poker, respectively to determine a winning, losing or tying outcome between the final virtual player hand and the final dealer virtual hand.

following rules or instructions.  Rules for playing a game are drawn to an abstract idea.  In re Smith, 815 F.3d at 819 (Fed. Cir. 2016). 
Nothing in claims preclude the above recited process steps as underlined from practically being performed in the human mind.  For example, the abstract idea encompasses mentally providing cards to players and dealers, mentally moving a card, and mentally determining an outcome. These step limitations are mental processes which are considered abstract and not patentable.  Halliburton v. Walker, 73 USPQ 75.
Moreover, according to the 2019 Revised Patent Subject Matter Guidelines, methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  Notably, these claims purport an abstract idea equivalent to following rules or instructions, as the methods merely follows a set of rules or instructions to carry out the processes required.  
Regarding dependent claims: each claim dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim, thus each recites the same abstract idea identified above.  Some of the dependent claims merely provide further rules for the abstract idea (e.g. claims 2-6, 9, etc.). Other dependent claims incorporate subject matter directed to embodying the abstract idea on generic computing elements in order to carry out the game rules in a virtual manner to provide the card game on a display screen (e.g. claims 7, 8, 11, 12, etc.), which are recited at a high level of generality and equated to generic computing aspects that provide nothing significantly more than the abstract idea as detailed below.

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 

-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

In regards to claim 1, this judicial exception is not integrated into a practical application because there appears to be no explicit structure either physical or electronic claimed to provide any practical application of the abstract idea that can be performed mentally as discussed above. See MPEP 2106.05(e).
In regards to certain dependent claims that depend from claim 1 that include embodying the abstract idea on a physical or virtual table and in regards to claims 10-15, the judicial exception is not integrated into a practical application because the claimed elements to embody the abstract idea on a physical table (e.g. physical playing cards, physical gaming table) or to embody the abstract idea to be carried out by computing elements (e.g. virtual cards, virtual gaming table, display screens, processors, programmatic instructions, an electronic gaming machine, a housing, playing input controls, a reader-scanner, currency validator, an APP, client devices, servers, hand-held communication device, etc.) are recited at a high level of generality in manner that is well-known, routine, and conventional in the art.  The process steps as underlined above are no more than mere instructions to apply the judicial exception using the generic well-known, routine, and conventional structure. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e).

Accordingly, this judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or implement the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed generic structure and generic computing elements are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claims are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. There appears to be no “significantly more” required than the judicial exception.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims or are directed to reciting generic computing subject matter discussed above.
Notably, the claims would require structure that is beyond generic, such as structure that can be interpreted analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.   As evidence the patents to Kling et al. (US 2008/0088086), Wolff et al. (US 2014/0024425), Smith (US 6,264,200), Buza (US 8,590,898), El Kai (US 7,175,178), and Braun (US 2002/0190467) all disclose a method of playing a game comprising the elements of: a deck of cards, a table, including obvious variants implementing substantially the same process in a virtual environment (i.e. virtual card games).  See Berkheimer  v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).   Thus, these elements are conventional and do not provide any improvement to the game.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these method claims. The above claimed underlined process steps do not transform the “game” into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/MILAP SHAH/Primary Examiner, Art Unit 3715